UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7810



BRUCE M. FRENCH,

                                              Plaintiff - Appellant,

          versus


WARDEN GREENE, Brunswick Correctional Center;
R. MCDILDA, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-97-1997-AM)


Submitted:   February 25, 1999            Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce M. French, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce French appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1998) complaint without prejudice.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      See French v. Greene, No. CA-97-1997-AM

(E.D. Va. Nov. 30, 1998).*   We further deny French’s motion for the

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
         The district court order was filed November 24, 1998.


                                  2